Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The response filed April 23, 2021 in response to the Office Action of Office Action of October 23, 2020 is acknowledged and has been entered.  
2.	Claims 1-4, 8-11, 18-20, 30, 33, 40, 47, 49, 51, 55-57, 65, 84-88, 99, 102-103, 105-107, 114-117, 119, 125 and 135-142 are pending.
3.	 Claims 40, 47, 49, 51, 55-57, 65, 84-88, 99, 102-103, 105-107, 114-117, 119, 125 and 135-142 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Claims 1-4, 8-11, 18-20, 30, and 33 are currently under consideration.  

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-4, 11, 18-19, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346326 (Bot et al. Dec. 1, 2016), “Bot” in view Turtle et al. (Science Translational Medicine Sep. 7, 2016,  8 (355ra116): 1-12), “Turtle” for the reasons of record.
Bot teaches a method of treating a patient having a tumor comprising administering to the patient cyclophosphamide and of fludarabine prior to administering to the patient a therapeutically effective amount of engineered chimeric antigen receptor T ("CAR T") cells.  See abstract, ¶¶ 0015 and 0021, claims 114 and 131 and Examples 1 and 3. 
Bot teaches treating human patients with Non-Hodgkin’s lymphoma (NHL), diffuse large B cell lymphoma (DLBCL), chronic lymphocytic leukemia (CLL), primary mediastinal large B cell lymphoma (PMBCL),  and follicular lymphoma (FL) that were refractory to the last line of therapy with anti-CD19 CAR T-cells.  See ¶¶ 00056, 0076, 0187 and 0189, Examples 1 and 3, and Tables 1-3.   
 Bot teaches that the overall response rate was 76%, including complete and partial responses.  See ¶ [0223].   Bot teaches that subjects with refractory DLBCL/PMBCL 65% had a response rate. See ¶ [0225].   Bot teaches that subjects with CLL an 86% response rate.  See ¶ [0226].  Bot teaches that subjects with indolent NHL a 100% response rate.  See ¶ [0227] and Table 3.
Bot teaches that the CAR comprises a CD3zeta domain.  See ¶¶ [0015]-[0022] and [0148] and Figure 1. 

Bot teaches treating with allogenic T-cells. See ¶¶ 0014, 0055, 0073, 0106 and 0142
Bot teaches treating with 20 X106 (2x 107) T-cells and other T cell amounts in the claimed range.  See ¶¶ 00155-0156, Example 1, and Table 2. 
The T-cells of Bot do not express a safety switch. 
Bot teaches treating with multiple doses.  See ¶¶ 0066 and 0213. 
Bot does not specifically perform treating a relapsed or refractory NHL with an anti-CD19 CAR comprising 4-1BB and CD3 zeta domain. 
Turtle teaches treating relapsed and/or refractory B-cell non-Hodgkin’s lymphoma after cyclophosphamide and/or fludarabine lymphodepletion with CD19 CAR-T cells.  See abstract, Patient characteristics-p. 2, and Table 1. 
Turtle teaches that the CD19 CAR comprises a 4-1BB costimulatory domain and a CD3 signaling domain.  See T cell subset selection and CD19 CAR-T cell manufacturing, pp. 9-10.
Turtle teaches that treatment of relapsed and/or refractory NHL with CD19 CAR after lymphodepletion had an overall response rate of 72% and a complete remission rate of 64%.  See abstract and Table 1. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Bot and  Turtle and use the CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 signaling domain of Bot in the methods of Turtle because both  Bot and  Turtle teach treating relapsed and/or refractory non-Hodgkin’s lymphoma after cyclophosphamide and  fludarabine lymphodepletion with CD 19 CAR T-cells is an effective treatment,  Bot teaches that the CAR can comprise the co-stimulatory signaling region of 4-1BB in addition to a CD3 signaling domain, and Turtle teaches that the CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 signaling domain is effective at treating relapsed and/or refractory non-Hodgkin’s lymphoma.   Given that effectiveness of the CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 signaling domain of Bot, one of skill in the art would have been motivated with a reasonable expectation of success to use the CD19 CAR of Turtle in the methods of Bot for treating relapsed and/or refractory non-Hodgkin’s lymphoma. 

Response to Arguments
6. 	Applicant argues that applicant does not concede the accuracy of the Examiner’s characterization of the references and does not concede the propriety of the rejection or the reasoning that underlies it. Rather, Applicant submits that the rejection should be withdrawn in view of the teaching away from the claimed subject matter by the Bot reference. A finding that prior art teaches away from claimed subject matter can support a finding of nonobviousness. See, e.g., Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1304-05 (Fed. Cir. 2015). ‘“A reference may 
Applicant argues that in the present case, Applicant submits that the toxicity of the method of treatment that Bot discusses would have taught POSA away from using such a method of treatment. More specifically, the obviousness rejection relies in part on Example 1 of Bot. In Example 1, Bot purports to describe a “phase 1/2, single arm, open label, trial” “designed to determine the safety and feasibility of anti-CD 19CAR+ T cells administered to subjects with B cell malignancies.” Bot ¶ [0212]. The dose of cells administered ranged from 105 x 106 to 490 x 106, whereas the claim-recited doses range from about 20xl06 cells/dose to about 360xl06 cells/dose. Bot reports, among other things, the adverse events observed in the patients treated. Bot reports that, of 32 subjects, “29 subjects (91%) experience[ed] a worst grade of grade 4.”
Applicant argues that Adverse events are reported on a scale of grade 1 to grade 5, with grade 1 being “mild,” grade 4 being “life-threatening,” and grade 5 being death. See, e.g., Yuliya Yasinskaya, “Safety assessment in Clinical Trials and Beyond,” presented in FDA’s Clinical Investigator Course (November 13, 2012), Slide 14 (setting forth “Common Terminology Criteria for Adverse Events (CTCAE) used for oncology drugs”) (available online at https://www.fda.gov/media/84954/download). Applicants submit that the high frequency of “life-threatening” adverse events that Bot reports would have deterred POSA from employing the method of treating recited in present claims 1-4, 11, 18-19 and 33.

6 cells/kg.  See ¶ [0230].  Similarly, Turtle observed lower toxicity and better overall survival with a dose of 2x106 cells/kg.  See p. 5-right column and Table 1.  A dose of 2x106 cells/kg for adults of about 70 kg to 80 kg (~150 to 175 pounds) would range from 140 x106 cells to 180x106 cells per dose, which falls within the claimed range. Thus doses taught by the prior art that fall within in the claimed dose range do not have toxicities that would have deterred POSA from employing the method of treating recited in present claims. Additionally, one of skill in the art could have readily optimized the dose of administered CAR-T cells to provide the most effective treatment while minimizing toxicity. Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record. 

7.	Claims 8-10, 20, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346326 (Bot et al. Dec. 1, 2016), “Bot” in view Turtle et al. (Science Translational Medicine Sep. 7, 2016, 8 (355ra116): 1-12), “Turtle” as applied to claims 1-4, 11, 18-19, and 33 above, and further in view of Qasim et al. (Sci. Transl. Med.  Jan. 25 2017 9 (eaaj2013): 1-8, IDS) “Qasim” and US 2016/0145337 (Galetto et al.  May 26, 2016, IDS), “Galetto” for the reasons of record. 
	Bot and Turtle teach as set forth above. 
Bot additionally teaches a method of treating a patient having a tumor comprising (i) administering to the patient about 300 mg/m2/day of cyclophosphamide and about 30 mg/m2/day of fludarabine and (ii) administering to the patient a therapeutically effective amount of engineered CAR T cells.  See claim 1 and Example 1. 
Bot and Turtle do not specifically teach the limitations of claims 8-10, 20, and 30.
Qasim teaches in the abstract:
+ B cell acute lymphoblastic leukemia received lymphodepleting chemotherapy and anti-CD52 serotherapy, followed by a single-dose infusion of UCART19 cells. Molecular remissions were achieved within 28 days in both infants, and UCART19 cells persisted until conditioning ahead of successful allogeneic stem cell transplantation. 

Qasim teaches that more than 64% of the UCART19 T-cells treated with the TALENs were depleted both of TCR and CD52.  See p. 1-TALEN engineered CAR 19 T cells and Fig. 1.   Thus the T-cells are a mixture of CD52 deficient and CD52 positive cells.
Qasim teaches that the CAR19 comprises a 4-1BB costimulatory domain and a CD3 signaling domain and the 4G7 CD19 antigen binding domain. See Fig. 1A and p. 6-GMP cell manufacturing.  Additionally, the CAR19 comprises a RQR8 domain. See p. 1-TALEN engineered CAR 19 T cells and Fig. 1.   
Qasim teaches treating the anti-CD52 antibody alemtuzumab in combination with fludarabine and cyclophosamide for lymphodepletion.  See Introduction and p. 3-Subjects 1 and 2.  Qasim teaches genetic disruption of CD52 allows infused cells to evade the depletion effects of alemtuzumab.  See Introduction.  Qasim teaches using a dose of 1 mg/kg of alemtuzumab.  See p. 3-Subjects 1 and 2.
Galetto teaches the 4G7-CAR has a sequence of SEQ ID NO: 15, which comprises the claimed SEQ ID NO: 1.   See Example 3 and Appendix.  Galetto teaches the 4G7-CAR expressed in T cells with TCR alpha inactivation enhanced proliferative activity of the T cells.  See Examples 1- and Figure 6. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Bot, Turtle Qasim and Galetto use the 4G7-CAR-UCART19 T cells of Qasim and Galetto in combination with fludarabine, cyclophosphamide and alemtuzumab preconditioning for the treatment of relapsed and/or refractory non-Hodgkin’s lymphoma because Qasim teaches that the 4G7-CAR-UCART19 T cells in combination with preconditioning is an effective treatment,  Galetto teaches the 4G7-CAR expressed in T cells with TCR alpha inactivation enhanced proliferative activity of the T cells and Bot and Turtle teach CD19 CAR T-cells are effective at treating of relapsed and/or refractory non-Hodgkin’s lymphoma in combination with conditioning.   One of skill in the art would have been motivated to make and use the 4G7-CAR-UCART19 T cells of Qasim and Galetto in the methods of Bot and Turtle to have universal CD19 CAR T cells that could be used to treat a large variety of patients and to simplify manufacturing and reduce cost.  See also Qasim-Introduction.
Additionally, it would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to modify the doses of the CD19 CAR T-cells and lympho-depleting conditioning agents depending on the age, weight, body mass or area, and health of the patient to provide the most effective dose for treatment of the patient.

Response to Arguments
8. 	Applicant argues that Applicant does not concede the accuracy of the Examiner’s characterization of the references and does not concede the propriety of the rejection or the reasoning that underlies it. Applicant submits that the analysis set forth above with respect to claims 1-4, 11, 18-19 and 33 applies equally and for the same reasons to this rejection. Bot serves as the primary reference that the Examiner has applied to the independent claim and all of the dependent claims, while the Examiner relies on the secondary references to address certain limitations of the dependent claims. Applicant therefore submits that the high frequency of “life-threatening” adverse events that Bot reports also would have deterred POSA from employing the method of treating recited in present claims 8-10, 20 and 30.

Applicant’s arguments have been considered, but have not been found persuasive. Although Bot observed toxicities at some of the dose levels of CAR T cells used in the treatment, Bot teaches that in Group 3 no dose limiting toxicities (DLT) were reported.  See ¶ [0230].  Bot teaches that the dose in Group 3 was 2x106 cells/kg.  See ¶ [0230].  Similarly, Turtle observed lower toxicity and better overall survival with a dose of 2x106 cells/kg.  See p. 5-right column and Table 1.  A dose of 2x106 cells/kg for adults of about 70 kg to 80 kg (~150 to 175 pounds) would range from 140 x106 cells to 180x106 cells per dose, which falls within the claimed range. Thus doses taught by the prior art that fall within in the claimed dose range do not have toxicities that would have deterred POSA from employing the method of treating recited in present claims. Additionally, one of skill in the art could have readily optimized the dose of administered CAR-T cells to provide the most effective treatment while minimizing toxicity. Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record. 
Conclusion
9.	All other objections and rejections recited in the Office Action of October 23, 2020 are withdrawn in view of Applicant’s arguments.
10.	No claims allowed.
11.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642